Title: From Jonathan Trumbull, Jr. to Timothy Pickering, 28 June 1781
From: Trumbull, Jonathan, Jr.
To: Pickering, Timothy


                        

                            sirHead Quarters Peekskill 28th June 1781
                        
                        By Comand of His Excellency, I give you the followg Extract from a Letter just received from Genl
                            Schuyler—dated Poughkeepsie 25th instant.
                        "As our Boards are all of the Length of 14 feet, I find they will Work to the best Advantage if the Boats are
                            32 feet instead of 35 feet long—& that each Boat will require 12 lb. of 20d. Nails—14 lb. of 10d.—& 8
                            lb.—of 8d. Nails.
                        If the Nails & Oakum arrive in Time & the Weather proves favorable, I am in Hopes to compleat
                            the Boats in Twenty Days after my Arrival in Albany—as Mr Cuyler informs me that 150 Carpenters may be procured at 14/.
                            Currency per Day for Master Workmen & 10/ for the others—they findg themselves in Rum, Provisions &
                            Tools."
                        His Excellency being exceedingly anxious for the Completion of the Boats—hopes that no Failure may happen on
                            your Part, to produce any the least Delay to the finishg the Number mentioned by Genl Schuyler in the Time he has sett. I
                            am sir Your most Obedt Servt
                        
                            Jona. Trumbull Junr
                        
                    